DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/422,078 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the following is the relevant prior art.
Miller IV et al (US 2016/0145810), which was cited as an “X” and/or “Y” reference in the International Search Report for International Application PCT/US2017/051158, discloses a method of forming a fibrous web comprising depositing a fiber slurry between an inner forming wire 124 and an outer forming wire 103, wherein the inner forming wire 124 contacts forming roll 102 and comprises a structured fabric [0134]. In an alternative embodiment, the slurry is deposited between an inner forming wire 205 and an outer forming wire 203, wherein the inner forming wire 205 contacts forming roll 202. Inner wire 205 transports the formed web to a separate structured imprinting fabric 224 [0140]-[0141].
Boechat et al (US 2014/0041822) which was cited as an “X” and/or “Y” reference in the International Search Report for International Application 
Scherb et al (US 2007/0240842) teaches problems with forming a fibrous web using ATMOS technology using a twin wire former wherein the inner forming wire is a structured fabric. As a solution, Scherb et al discloses a method using any conventional twin wire former and comprising depositing a fiber slurry between an inner forming wire 3b and an outer forming wire 3a, wherein the inner forming wire contacts forming roll 2. Inner wire 3b transports the formed web to a separate structured imprinting fabric 4 [0012], [0046].
Hermans et al (US 7785443) discloses a method of forming a fibrous web comprising depositing a fiber slurry between an inner forming wire that is a structured fabric that contacts forming roll 102, and an outer forming fabric (col 18, lines 51 -55).
The prior art fails to disclose an apparatus and method as claimed comprising forming a fibrous web on a paper making machine configured as claimed, wherein the method comprises depositing a fiber slurry between an inner forming wire and an outer forming wire, wherein the outer forming wire comprises a structured fabric and the inner forming wire contacts a forming roll. The prior art also fails to provide motivation to modify the prior art disclosures to obtain the claimed apparatus and method with an expectation of gaining an advantage.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748